Citation Nr: 0602752	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1943 to February 
1946, and from September 1950 to August 1953.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of December 2004 by the Department 
of Veterans Affairs (VA) regional office (RO).  The Board 
remanded the unemployability claim for further development in 
December 2004.  The requested actions have since been 
completed, and the case is now ready for appellate review.   

The Board notes that in an informal hearing presentation of 
January 2006, the veteran's representative raised a claim for 
a 100 percent schedular rating for the veteran's service-
connected asthmatic bronchitis with chronic obstructive lung 
disease.  However, that issue has not been considered by the 
RO and has not been perfected for appellate review.  
Accordingly, the Board refers that claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  The veteran's service-connected disabilities are chronic 
asthmatic bronchitis with chronic obstructive lung disease, 
rated as 60 percent disabling; residuals of a chip fracture 
of the distal tip of the left tibia, rated as 10 percent 
disabling; and minimal pulmonary tuberculosis, inactive, 
rated as noncompensably disabling.  His combined disability 
rating is 60 percent.

3.  The veteran has completed a medical school education, and 
was gainfully employed for many years as a physician.  

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim for unemployability benefits.  The 
Board concludes the discussions in the rating decisions, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
SOC and SSOC included summaries of the evidence that had been 
obtained and considered.  They also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in September 2003 and 
January 2005 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The September 2003 letter from the RO 
specifically advised him it was ultimately his responsibility 
to submit any evidence not in the possession of the Federal 
government, and it was also stated that he should send the RO 
what they needed.  The January 2005 letter specifically 
advised him to submit any additional evidence in his 
possession that he thought would support his claim.  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has declined a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are chronic 
asthmatic bronchitis with chronic obstructive lung disease, 
rated as 60 percent disabling; residuals of a chip fracture 
of the distal tip of the left tibia, rated as 10 percent 
disabling; and minimal pulmonary tuberculosis, inactive, 
rated as noncompensably disabling.  His combined disability 
rating is 60 percent.  Thus, his combined service-connected 
rating meet the preliminary percentage criteria of 38 C.F.R. 
§ 4.16(a).

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
August 2003 shows that the veteran has completed a medical 
school level education.  He reported that he has occupational 
experience working as a physician.  He stated that he last 
worked full time in March 2002, and had earned $100,000 in 
2001.  He specified that it was his service-connected 
pulmonary condition which precluded employment.  Additional 
occupational history is contained in a report of a VA 
examination conducted in October 2003 which shows that he 
worked as a collection and credit director for a state 
insurance fund, as a physician at a state insurance fund, and 
as a physician for a corporation.  

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment.  The Board notes 
initially that the veteran's advanced age of 80 years may not 
be considered as a factor in support of his claim for 
unemployability benefits.  In addition, the medical evidence 
does not show that his service-connected disabilities 
preclude all forms of employment for which he is qualified.  
The report of a joints evaluation (done with records only) 
conducted by the VA in February 2005 reflects that the 
veteran was previously examined and had been noted to be able 
to ambulate without assistive devices and with only a mild 
limp.  The examiner noted that the veteran's line of 
employment was as a physician, and that his service-connected 
left ankle fracture was not likely to interfere with gainful 
employment as a physician.  

The pertinent evidence also includes the report of a general 
medical evaluation conducted by the VA in February 2005.  The 
examiner reviewed the veteran's claims file as well as all VA 
computerized patient records.  He noted that the treatment 
record reflected that the veteran had severe COPD 
exacerbations.  He concluded that the chronic obstructive 
pulmonary disease would interfere with the veteran's ability 
to secure or follow an occupation requiring more than semi-
sedentary work.  He stated that if the veteran's work as a 
physician and/or his available duty opportunities required 
beyond semi-sedentary levels of duty, then he would not be 
able to secure or follow a substantially gainful occupation.  
The Board notes, however, that the veteran has an 
exceptionally high level of eduction and would therefore be 
capable of a variety of sedentary jobs.  The VA examiner did 
not conclude that semi sedentary or sedentary jobs would be 
precluded.    

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.





ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


